MEMORANDUM **
Clarence V. Knight, a California state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action for failure to file timely an amended complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. See City of Santa Clara v. Andrus, 572 F.2d 660, 665-66 (9th Cir.1978). We review for abuse of discretion and affirm. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.1992).
Because Knight failed to address the failure-to-prosecute rationale for dismissing his action, we consider this issue abandoned on appeal. See Pierce v. Multnomah County, 76 F.3d 1032, 1037 n. 3 (9th Cir.1996). Because we may not review prior orders of the district court after a dismissal for failure to prosecute, we do not reach Knight’s remaining contentions. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.